 

EXHIBIT 10.1

 

SUMMARY OF FISCAL 2015 EXECUTIVE SHORT TERM INCENTIVE PLAN,

FISCAL 2015 EXECUTIVE LONG TERM INCENTIVE PLAN,

AND TEAM MEMBER DISCRETIONARY BONUS PLAN

 

Fiscal 2015 Executive Short Term Incentive Plan

 

Under the Fiscal 2015 Executive Short Term Incentive Plan (the “Executive Short
Term Incentive Plan”), the Company’s director-level team members, officers and
named executive officers can earn annual incentive cash compensation based upon
(i) performance against two pre-established Company financial targets and (ii)
performance against individual strategic goals that are aligned with the
Company’s strategic objectives. The targets and weightings relevant to the cash
incentive determination for fiscal 2015 under the Executive Short Term Incentive
Plan will be as follows:

 



Fiscal 2015 Targets  Weighting Company Revenue   40% Company Operating Income  
40% Strategic Objectives   20%

 

The financial targets include progressive threshold (85% of target), target and
maximum (115% of target) level incentive performance objectives. If the
threshold, target or maximum financial performance objectives are met,
participants will receive a cash incentive payment under the Executive Short
Term Incentive Plan, with the specific amount that such participant receives
dependent on company financial performance, a scaled payout multiplier (75% at
threshold, 100% at target and 150% at maximum), a discretionary multiplier (80%
to 120%), their base salary and their predetermined participation level stated
as a percentage of base salary.

 

An annual incentive cash compensation payout can be made under the Executive
Short Term Incentive Plan if either financial target exceeds 85% of its
specified minimum performance threshold point or the strategic goals are
achieved.

 

Under the Executive Short Term Incentive Plan, the possible outcomes of the
percentage of base salary that could be received by the Company’s President and
Chief Executive Officer is 0% or an amount between 6% and 90%, with 50% payable
if both of the target financial performance objectives are met, the target
strategic goals are met, and the target scaled multiplier and a 100%
discretionary multiplier is used. Under the Executive Short Term Incentive Plan,
the possible outcomes of the percentage of base salary that could be received by
other named executive officers of the Company is 0% or an amount between 4.8% to
72%, with 40% payable if both of the target financial performance objectives are
met, the target strategic goals are met, and the target scaled multiplier and a
100% discretionary multiplier is used.

 

After completion of fiscal 2015, the Management Development, Compensation and
Stock Option Committee (the “Committee”) will determine the extent to which the
specified goals relating to the financial performance targets and strategic
goals have been achieved, the discretionary multiplier and the actual cash
amounts to be paid under the Executive Short Term Incentive Plan.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Executive Short Term Incentive Plan,
to revise, eliminate or otherwise modify any performance targets, to modify any
participant’s target cash incentive, or otherwise to increase, decrease or
eliminate any incentive payouts to any participant under the Executive Short
Term Incentive Plan, regardless of the level of performance targets that have
been achieved, including to provide for no cash incentive payout to a
participant even though one or more performance targets have been achieved.

 



 

 

  

Participating team members under the Annual Incentive Plan must be employed on
or before December 31, 2014 in order to be eligible. Those hired between July 1,
2014 and December 31, 2014 will receive a pro-rata portion of their individual
participation level. Participating team members must be employed by the Company
at the date of the payment in fiscal 2016.

 

Fiscal 2015 Executive Long Term Incentive Plan

 

Under the Fiscal 2015 Executive Long Term Incentive Plan (the “Executive Long
Term Incentive Plan”), the Company’s officers and named executive officers can
earn annual incentive restricted stock equity awards under the 2004 Stock
Incentive Plan based upon the Company’s performance against pre-established
Company financial targets. The financial targets include progressive threshold
(85% of target), target and maximum (115% of target) level incentive performance
objectives for the officers and named executive officers. The number of shares
of restricted stock awarded under the Executive Long Term Incentive Plan for
fiscal 2015 performance will be based on the Company’s achievement of specified
results with respect to corporate operating income and revenue targets for
fiscal 2015. The financial targets and weightings relevant to the restricted
stock equity grant incentive determination for fiscal 2015 for each of the named
executive officers will be as follows:

 



Financial Target  Weighting Company Revenue  50% Company Operating Income  50%

 

An annual incentive equity compensation payout can be made under the Executive
Long Term Incentive Plan if either financial target exceeds 85% of its specified
minimum threshold point.

 

If the threshold, target or maximum financial performance objectives are met,
participants will receive an equity incentive award under the Executive Long
Term Incentive Plan, with the specific number of shares of restricted stock that
such participant receives determined by dividing a dollar amount dependent on
company financial performance, a scaled payout multiplier (75% to 150%), a
discretionary multiplier (50% to 200%), the participant’s base salary and their
predetermined participation level (40% for our President and 25% for the other
named executive officers) stated as a percentage of base salary, divided by the
closing price of the Company’s Common Stock on the NASDAQ Stock Market’s Global
Market on the award date.

 

Under the Executive Long Term Incentive Plan, the grant date value of restricted
shares that could be received by the Company’s President and Chief Executive
Officer will be 0%, or an amount between 7.5% and 120%, of base salary, with a
grant date value of 40% of base salary earned if both of the target financial
performance objectives are met and the target scaled payment and discretionary
multiplier of 100% is used. Under the Executive Long Term Incentive Plan, the
grant date value of restricted shares that could be received by the Company’s
other named executive officers will be 0%, or an amount between 4.7% and 75%, of
base salary, with 25% of base salary earned if both of the target financial
performance objectives are met and the target scaled payment and discretionary
multiplier of 100% is used.

 

After completion of fiscal 2015, the Committee will determine the extent to
which the specified goals relating to the financial targets have been achieved,
the discretionary multiplier and determine the actual number of restricted
shares to be granted under the 2004 Stock Incentive Plan. The restricted stock
award will vest one-third on the first anniversary of the grant date, one-third
on the second anniversary of the grant date and one-third on the third
anniversary of the grant date, provided the participant remains employed with
Company on each of the relevant vesting dates,.

 



2

 

  

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Executive Long Term Incentive Plan,
to revise, eliminate or otherwise modify any performance targets, to modify any
participant’s target restricted stock equity potential, or otherwise to
increase, decrease or eliminate any restricted stock equity awards to any
participant under the Executive Long Term Incentive Plan, regardless of the
level of performance targets that have been achieved, including to provide for
no restricted stock equity awards to a participant even though one or more
performance targets have been achieved.

 

Participating officers and executive officers under the Executive Long Term
Incentive Plan must be employed on or before December 31, 2014 in order to be
eligible. Those hired between July 1, 2014 and December 31, 2014 will receive a
pro-rata portion of their restricted stock equity award. Participating team
members must be employed by the Company at the date of the award of restricted
stock in fiscal 2016.

 

Fiscal 2015 Team Member Discretionary Bonus Plan

 

Under the Fiscal 2015 Team Member Discretionary Bonus Plan (the “Team Member
Bonus Plan”), generally the Company’s team members below the director level are
eligible for awards of a discretionary cash bonus payment based upon the
Company’s operating income and an eligible team member’s level of job
performance. The purpose of the Plan is to incentivize and reward top team
member performers. Five percent of every dollar of the Company’s operating
income for fiscal 2015 will be available as a pool of funds to pay the
discretionary cash bonus payments.

 

After completion of fiscal 2015, the Committee will determine the amount in the
pool of funds generated from the Company’s operating income for fiscal 2015 and
the total amount available for payment to eligible team members. The Company’s
President will then be delegated with the authority to award specific cash
payments to those team members who are chosen to receive awards as part of the
Company’s merit pay and performance review process.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Team Member Bonus Plan, to revise,
eliminate or otherwise modify any financial performance targets, or otherwise to
increase, decrease or eliminate any cash bonus payouts to any participant under
the Team Member Bonus Plan, regardless of the level of financial performance
targets that have been achieved, including to provide for no bonus payout to a
participant even though one or more financial performance targets have been
achieved.

 



3

